Case 2:19-cv-01546-SJF-AKT Document 80 Filed 02/18/20 Page 1 of 6 PageID #: 564




                                                           18
Case 2:19-cv-01546-SJF-AKT Document 80 Filed 02/18/20 Page 2 of 6 PageID #: 565
Case 2:19-cv-01546-SJF-AKT Document 80 Filed 02/18/20 Page 3 of 6 PageID #: 566
Case 2:19-cv-01546-SJF-AKT Document 80 Filed 02/18/20 Page 4 of 6 PageID #: 567




                          /s/ A. Kathleen Tomlinson
Case 2:19-cv-01546-SJF-AKT Document 80 Filed 02/18/20 Page 5 of 6 PageID #: 568
Case 2:19-cv-01546-SJF-AKT Document 80 Filed 02/18/20 Page 6 of 6 PageID #: 569
